DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 2/22/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors because it contains more than twenty pages. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated bySchieferle et al. (DE10200501196, hereinafter Schieferle). 	Regarding claim 1, Schieferle discloses an apparatus comprising a stator including a stator tooth 112 and a rotor including a magnet 100, wherein the stator tooth includes a first stator tooth 112 and a second stator tooth 111 disposed inside the first stator tooth, wherein the first stator tooth includes a plurality of first teeth, and the second stator tooth includes a plurality of second teeth, the magnet includes a first pole and a second pole, the first tooth overlaps the second tooth in a radial direction from a center of the stator, and a first angle formed between two ends of the first pole based on the center of the stator may be the same as a second angle formed between two ends of the first tooth based on the center of the stator (See Figs. 4 and 12b, See Pg. 4, lines 1 - 32).    	Regarding claim 2, the second angle is an angle formed by two end points, which overlap a center of a height formed between an upper surface and a lower surface of the magnet in a radial direction, of the first tooth (See Fig. 12b).                                           Allowable Subject Matter6. 	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the first angle is the same as a third angle formed by two ends of the second tooth based on the center of the stator” (referring to claim 3) and “the third angle is an angle formed by two end points, which overlap a center of a height formed between an upper surface and a lower surface of the magnet in a radial direction, of the second tooth” (referring to claim 4) in combination with the other limitations presented in claim 1.  7. 	Claims 5 – 10 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the first tooth overlaps the second tooth in a radial direction from a center of the stator, and a second angle formed by two ends of the first tooth based on the center of the stator is the same as a third angle formed by two ends of the second tooth based on the center of the stator, wherein the first radius is greater than the second radius”, as well as, “a first angle formed by two ends of the first pole based on the center of the stator is the same as the second angle” (referring to claim 6) and “the second angle is an angle formed by two end points, which overlap a center of a height formed between an upper surface and a lower surface of the magnet in a radial direction, of the first tooth; and the third angle is an angle formed by two end points, which overlap the center of the height formed between the upper surface and the lower surface of the magnet in the radial direction, of the second tooth” (referring to claim 7) in combination with the other limitations presented in claim 5 and “a second stator tooth having a radius greater than a radius of the first stator tooth” and “the plurality of first teeth and the plurality of second teeth overlap in a radial direction, one pole of the magnet includes an outer circumferential surface having a first angle based on a center of the stator, the first tooth includes a first outer circumferential surface having a second angle based on the center of the stator, and the second tooth includes a second outer circumferential surface having a third angle based on the center of the stator, wherein the first angle is the same as the second angle”, as well as, “the second angle is an angle formed by two end points, which overlap a center of a height formed between an upper surface and a lower surface of the magnet in a radial direction, of the first tooth” (referring to claim 9 and “the first angle is the same as the third angle” (referring to claim 10) in combination with the other limitations presented in claim 8.  
                                                      Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Kim (KR20220080410) discloses an apparatus for sensing. 	Woo et al. (10,903,731) disclose an apparatus for sensing rotor location and motor comprising apparatus.
 	Won (20170133896) discloses a rotor assembly, motor and dual clutch transmission.
 	Baba et al. (CN105075079) disclose a permanent magnet embedded motor, compressor and refrigeration air conditioner device. 	Son et al. (WO2021112514) disclose a sensing device.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/15/22